Petition for Writ of Habeas Corpus Dismissed and Memorandum Opinion
filed April 24, 2008







 
Petition
for Writ of Habeas Corpus Dismissed and Memorandum Opinion filed April 24,
2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00302 -CV
____________
 
IN RE EDWARD R. NEWSOME, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF HABEAS
CORPUS
 

 
M E M O R
A N D U M   O P I N I O N
On April
14, 2008, relator Edward R. Newsome, acting pro se, filed
what we construe to be a petition for writ of habeas corpus in this court. 
Relator is currently serving a thirty-nine year sentence in the Texas
Department of Criminal Justice for unauthorized use of a motor vehicle.[1] 
We dismiss for want of jurisdiction.




This
court=s jurisdiction over habeas petitions
is limited to contempt judgments in which a person=s liberty is restrained because the
person has violated an order issued by a court in a civil case.  See Tex.
Gov=t Code Ann. ' 22.221(d) (Vernon 1988).  We lack
jurisdiction to grant habeas relief in this criminal law matter.
Accordingly,
we dismiss relator=s petition for writ of habeas corpus for want of
jurisdiction.
PER
CURIAM
 
Petition Denied and Memorandum Opinion filed, April
24, 2008.
Panel consists of Chief Justice Hedges, and Justices
Fowler and Boyce.
 




            [1]           Relator=s 1986 conviction was affirmed by this Court in 1988. 
See Newsome v. State, No. C14-87-00048-CR, 1988 WL 26430 (Tex. App.BHouston [14th Dist.] 1988, no pet.) (not designated
for publication).